Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 1 of 11 PageID 1574



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 THOMAS PRITCHARD,

            Plaintiff,

 v.                                 Case No:   2:19-cv-94-FtM-29MRM

 FLORIDA HIGH SCHOOL ATHLETIC
 ASSOCIATION, INC.,

            Defendant.



                             OPINION AND ORDER

       This matter comes before the Court on review of defendant’s

 Motion to Dismiss Count III of Plaintiff’s Second Amended Complaint

 and Demand for Jury Trial (Doc. #76) Pursuant to Federal Rules of

 Civil Procedure Rule 12(b)(1) and Supporting Memorandum of Legal

 Authority (Doc. #77) filed on March 9, 2020.        After being directed

 to do so by the Court, Plaintiff filed a Response (Doc. #86) on

 April 24, 2020, and defendant filed a Reply (Doc. #91) on May 8,

 2020.    For the reasons that follow, the motion to dismiss is

 granted in part and denied in part.

                                     I.

       A. Parties

       When this action commenced, plaintiff Thomas Pritchard was an

 eighteen-year-old high school senior at the Canterbury School in

 Fort Myers.     (Doc. #76, p. 2.)        Defendant Florida High School
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 2 of 11 PageID 1575



 Athletic Association, Inc. is a non-profit corporation and the

 athletic     administrative          organization        that   regulates    student

 participation in Florida high school athletic programs.                     (Id.)    As

 part of this regulation, defendant adopts and publishes bylaws

 relating to student-athlete eligibility.                   (Id. p. 3.)      One such

 rule, Bylaw 9.5.1, limits student-athletes “to four consecutive

 school years of eligibility beginning with school year he/she

 begins ninth grade for the first time.”                    (Id. p. 4.)      The rule

 further states, “This does not imply that the student has four

 years of participation.            After four consecutive school years, the

 student is permanently ineligible.”                Id.

       B. Factual Background

       According       to     the    Second       Amended    Complaint,      plaintiff

 participated in high school athletics during his ninth and tenth

 grade    years   in    Virginia       before      transferring    to    Florida     and

 attending Canterbury.          (Id. pp. 4-6.)         Based on a pre-enrollment

 assessment, Canterbury administrators recommended plaintiff repeat

 the tenth grade, which he did.            (Id. pp. 6-7.)        Plaintiff competed

 in the school’s various sports during his tenth and eleventh grade

 years.     (Id. p. 7.)             During plaintiff’s eleventh grade year,

 Canterbury    staff        recommended    a      psychologist    test    plaintiff’s

 learning ability.           (Id.)      A full psychoeducational evaluation

 concluded plaintiff possessed a learning disorder with impairment

 in reading and comprehension.                (Id.)    Canterbury administrators



                                              2
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 3 of 11 PageID 1576



 also identified a previous injury to plaintiff’s hand as a physical

 disability that adversely affected his math proficiency.                  (Id.)

       Under defendant’s Bylaw 9.5.1, eleventh grade was the final

 year of plaintiff’s eligibility to participate in interscholastic

 competition because it was his fourth consecutive year in high

 school.     In August 2018, Canterbury filed a request with defendant

 to accommodate plaintiff’s disabilities by waiving Bylaw 9.5.1 and

 allowing a fifth year of eligibility.              (Id. p. 8.)        Defendant’s

 Sectional     Appeals    Committee   held   a    hearing   on   the    matter     on

 September 6, 2018 and ultimately denied the request for a waiver. 1

 (Id. p. 9.)     A second hearing was held on October 4, 2018 with the

 same result.         (Id. p. 10.)    Plaintiff appealed the Committee’s

 decision to defendant’s Board of Directors, which conducted a

 hearing on October 28, 2018 and upheld the Committee’s decision.

 (Id. p. 11.)

       C. Procedural History

       Plaintiff initiated this matter in February 2019 and filed a

 Second Amended Complaint (Doc. #76) on February 25, 2020.                       The

 Second Amended Complaint alleges the following three claims: (1)

 disability discrimination under the Americans with Disabilities

 Act       (“ADA”);     (2)   disability         discrimination        under     the


       1
       The Committee determined that the decision to have plaintiff
 repeat the tenth grade was “a parental choice in order to place
 the student in a private school setting.” (Doc. #76, p. 9.)



                                        3
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 4 of 11 PageID 1577



 Rehabilitation Act of 1973; and (3) violations of the Fourteenth

 Amendment to the United States Constitution and Article I, Section

 9 of the Florida Constitution.      (Doc. #76, pp. 11-24.)      The Second

 Amended Complaint asserts the Court has jurisdiction over the

 claims pursuant to 28 U.S.C. § 1331 2 and 28 U.S.C. § 1367.         (Id. ¶

 7.)

       On March 9, 2020, defendant filed the motion to dismiss

 currently before the Court, arguing the Court lacks subject matter

 jurisdiction over Count Three of the Second Amended Complaint.

 (Doc. #77.)    After plaintiff failed to respond to the motion, the

 Court ordered him to do so.          (Doc. #85.)     On April 24, 2020,

 Plaintiff filed a Response (Doc. #86), to which defendant filed a

 Reply (Doc. #91) on May 8, 2020.           The matter is now ripe for

 review.

                                     II.

    A. Legal Standards

       Defendant seeks dismissal of Count Three under Federal Rule

 of Civil Procedure 12(b)(1), which provides for dismissal of an

 action if the Court lacks subject matter jurisdiction.            A motion

 to dismiss under Rule 12(b)(1) can be asserted on either facial or

 factual grounds.    Carmichael v. Kellogg, Brown & Root Servs., Inc.,


       2The pleading actually asserts jurisdiction under 29 U.S.C.
 § 1131 (Doc. #76, ¶ 7), but plaintiff has acknowledged this was a
 scrivener’s error (Doc. #86, p. 1).



                                      4
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 5 of 11 PageID 1578



 572 F.3d 1271, 1279 (11th Cir. 2009).              A facial attack to the

 court’s jurisdiction, like the one here, requires the court to

 determine whether the plaintiff has sufficiently alleged a basis

 of    subject   matter   jurisdiction,      accepting    the    allegations   as

 true.      Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990).

      B. Analysis

        As noted, Count Three of the Second Amended Complaint contains

 two claims, alleging violations of the Fourteenth Amendment of the

 United States Constitution and Article I, Section 9 of the Florida

 Constitution.      (Doc. #76, p. 21.)       Specifically, plaintiff alleges

 defendant violated his substantive due process rights when it

 “arbitrarily, maliciously, capriciously, irrationally and in bad-

 faith denied his Bylaw 9.5.1 waiver.”           (Id.)

        In its motion, defendant argues this Court does not have

 subject      matter   jurisdiction      over   Count    Three    because   “the

 privilege     of   participating   in    interscholastic       athletics   falls

 outside the rights, privileges and immunities secured by the

 Constitution of the United States and protected by the Federal

 Courts.”      (Doc. #77, p. 3.)      Accordingly, defendant argues Count

 Three should be dismissed with prejudice.              (Id. p. 7.)   The Court

 will address each claim in Count Three separately. 3


        3
        The Federal Rules of Civil Procedure require parties to
 limit claims “as far as practicable to a single set of
 circumstances,” and to state in a separate count “each claim
 founded on a separate transaction or occurrence.” Fed. R. Civ. P.


                                         5
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 6 of 11 PageID 1579



       (1)   Fourteenth Amendment Claim

       Plaintiff must affirmatively allege facts that, taken as

 true, show the existence of federal subject matter jurisdiction.

 Travaglio v. Am. Express Co., 735 F.3d 1266, 1268 (11th Cir. 2013);

 Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247

 (11th Cir. 2005).    “In a given case, a federal district court must

 have at least one of three types of subject matter jurisdiction:

 (1) jurisdiction under a specific statutory grant; (2) federal

 question    jurisdiction   pursuant       to   28   U.S.C.   §   1331;   or   (3)

 diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).”                 Baltin

 v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997).

 Federal question jurisdiction exists if the cause of action arises

 from the Constitution, laws, or treaties of the United States.                28

 U.S.C. § 1331.

       Plaintiff argues the Court has federal question jurisdiction

 over Count Three because the claim alleges a violation of the

 Fourteenth Amendment.      However, even if a complaint alleges injury

 to federal rights, a court should not entertain the lawsuit “where




 10(b).   However, “[w]here several claims are being asserted,
 separation is necessary only when each claim is based on a separate
 transaction or occurrence and doing so would facilitate the clear
 presentation of the matters set forth.”     Howard v. Wells Fargo
 Bank, N.A., 2016 WL 3447514, *3 (M.D. Fla. June 23, 2016) (marks
 and citations omitted)). Here, Count Three does not violate Rule
 10(b) because the facts alleged arise out of a single “set of
 circumstances,” i.e., the waiver denial.



                                       6
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 7 of 11 PageID 1580



 the    alleged      claim   under      the    Constitution           .     .   .     is     wholly

 insubstantial and frivolous.”                 Fountain v. Metro. Atlanta Rapid

 Transit Auth., 678 F.2d 1038, 1042 (11th Cir. 1982) (quoting Bell

 v. Hood, 327 U.S. 678, 682-83 (1946)).                        “This exception applies

 when    the     federal     claim      is     ‘so       insubstantial,          implausible,

 foreclosed       by    prior     decisions         of    this      Court,      or        otherwise

 completely       devoid     of    merit       as        not   to    involve          a    federal

 controversy.’”         Yeh Ho v. Sabocik, 775 Fed. App’x 551, 553 (11th

 Cir. 2019) (quoting Steel Co. v. Citizens for a Better Env’t, 523

 U.S.    83,    89     (1998)).        Where   this        narrow     exception           applies,

 dismissal for lack of subject-matter jurisdiction is proper.                                  Id.

 The    Court    finds    plaintiff’s         Fourteenth          Amendment         claim     falls

 within this narrow exception.

        The     Fourteenth       Amendment      provides          that     no    State       shall

 “deprive any person of life, liberty, or property, without due

 process of law.”         U.S. Const. amend. XIV, § 1.                    The Supreme Court

 has interpreted this clause to provide two distinct guarantees:

 substantive due process and procedural due process.                            DeKalb Stone,

 Inc. v. Cty. of DeKalb, Ga., 106 F.3d 956, 959 (11th Cir. 1997)

 (citing       Zinermon      v.    Burch,       494        U.S.      113,       125        (1990)).

 “Substantive due process includes both the protections of most of

 the    Bill    of     Rights,    as    incorporated           through       the      Fourteenth

 Amendment, and also the more general protection against ‘certain

 arbitrary, wrongful government actions regardless of the fairness



                                               7
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 8 of 11 PageID 1581



 of the procedures used to implement them.’” Id. (quoting Zinermon,

 494 U.S. at 125).

       Plaintiff alleges his substantive due process rights were

 violated    by       the    denial    of   his     waiver    request.     However,      as

 defendant argues, there is no constitutional right to participate

 in high school athletics.              See Davenport by Davenport v. Randolph

 Cty. Bd. of Educ., 730 F.2d 1395, 1397 (11th Cir. 1984) (“This

 court     has    held       that     ‘[t]he      privilege    of   participating        in

 interscholastic activities must be deemed to fall . . . outside

 the protection of due process.’” (quoting Mitchell v. La. High

 Sch. Athletic Ass’n, 430 F.2d 1155, 1158 (5th Cir. 1970)); Walsh

 v. La. High Sch. Athletic Ass’n, 616 F.2d 152, 159 (5th Cir. 1980)

 (“A   student’s       interest       in    participating      in   a   single    year   of

 interscholastic athletics amounts to a mere expectation rather

 than a constitutionally protected claim of entitlement.”) 4; Gates

 v. Bd. of Dirs. of Fla. High Sch. Athletic Ass’n, 2008 WL 2025848,

 *1 (N.D. Fla. May 9, 2008) (“Under the settled law of the circuit,

 a student’s interest in playing interscholastic sports is not

 protected       by    the    due     process       clause.”).       As   there    is    no


       4“[D]ecisions of the United States Court of Appeals for
 the Fifth Circuit (the ‘former Fifth’ or the ‘old Fifth’), as that
 court existed on September 30, 1981, handed down by that court
 prior to the close of business on that date, shall be binding as
 precedent in the Eleventh Circuit, for this court, the district
 courts, and the bankruptcy courts in the circuit.” Bonner v. City
 of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981).



                                                8
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 9 of 11 PageID 1582



 constitutional right to participate in high school athletics, the

 Court finds plaintiff’s substantive due process rights could not

 have       been   violated     by    the      denial     of   his     waiver     request.

 Accordingly, the Fourteenth Amendment portion of Count Three is

 “completely devoid of merit,” Steel Co., 523 U.S. at 89, and will

 be   dismissed       without     prejudice         for   lack    of    subject    matter

 jurisdiction. 5

        (2)     Article I, Section 9 Claim

        Count      Three   also      alleges       defendant     violated   Article    I,

 Section 9 of the Florida Constitution, which provides that “[n]o

 person shall be deprived of life, liberty or property without due

 process of law.”          Art. I, § 9, Fla. Const.                The Second Amended

 Complaint asserts the Court can exercise jurisdiction over this

 claim pursuant to 28 U.S.C. § 1367.                      (Doc. #76, ¶ 7.)          While

 defendant’s motion broadly includes this portion of Count Three in

 the request to dismiss for lack of subject matter jurisdiction

 (Doc. #77, p. 6), it does not address the substantive merits of




        5
        While defendant requests the Court dismiss the claim with
 prejudice, “[a] dismissal for lack of subject matter jurisdiction
 is not a judgment on the merits and is entered without prejudice.”
 Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524
 F.3d 1229, 1233 (11th Cir. 2008); see also Yeh Ho, 775 Fed. App’x
 at 554-55 (finding district court properly determined it lacked
 subject-matter jurisdiction over federal claims but erred in
 dismissing with prejudice).



                                               9
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 10 of 11 PageID 1583



 the   state   law   claim   or   the   supplemental   jurisdiction   issue. 6

 Accordingly, the Court will deny defendant’s motion to the extent

 it seeks to dismiss the Florida portion of Count Three for lack of

 subject matter jurisdiction.

       Accordingly, it is now

       ORDERED:

       Defendant’s Motion to Dismiss Count III of Plaintiff’s Second

 Amended Complaint and Demand for Jury Trial (Doc. #76) Pursuant to

 Federal Rules of Civil Procedure Rule 12(b)(1) (Doc. #77) is

 GRANTED in part and DENIED in part.         For the reasons stated above,

 the Fourteenth Amendment portion of Count Three of the Second

 Amended Complaint is dismissed without prejudice.           Count Three is

 deemed to allege only a claim under the Florida Constitution, and

 defendant shall file its answer to Count Three within FOURTEEN

 (14) DAYS of the date of this Opinion and Order.

       DONE AND ORDERED at Fort Myers, Florida, this           1st    day of

 June, 2020.




       6
       While defendant does address the substantive state law claim
 and supplemental jurisdiction in its Reply (Doc. #91, pp. 2-4),
 “District Courts, including this one, ordinarily do not consider
 arguments raised for the first time on reply,” Allah El v. Avesta
 Homes, 2012 WL 515912, *3 (M.D. Fla. Feb. 16, 2012).



                                        10
Case 2:19-cv-00094-JES-MRM Document 94 Filed 06/01/20 Page 11 of 11 PageID 1584




 Copies: Counsel of record




                                      11
